ORDER

PER CURIAM.
James Anderson appeals from the trial court’s judgment and sentence after a jury found him guilty of murder in the first degree, pursuant to Section 565.020 RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).